ON MOTION FOR REHEARING
February 18, 1942
Mr. Justice Travieso
delivered the opinion of the court.
On January 23, 1942, we rendered a judgment reversing the one entered by the District Court of Ponce on March 28, 1939, and dismissing the complaint.
The plaintiffs-appellees, through their counsel, have asked us in a lengthy motion to reconsider and reverse our judgment and to affirm instead that of the lower court.
*779We have given said motion most careful consideration because the question involved is one of extraordinary importance which has been raised for the first time in this jurisdiction, and because the deep study which counsel for the plaintiffs have made of the same deserves such special consideration. We have reached the conclusion that the reconsideration sought must be denied and our former judgment allowed to stand, not only on the grounds set forth in the opinion delivered in support thereof, but also .on those which we will state presently.
The hereditary property on which the tax was levied and collected, although technically intangible, has its commercial situs in Puerto Rico. The special partner’s contribution represents an investment of money in Puerto Rico, which produces interest that is sent abroad to the special partner. The same consideration applies to the current account balance held by the special partner in said firm. The $5,000 loaned and secured by mortgage on real estate lying in Puerto Rico yields interest which is remitted to the nonresident mortgagee ■ to be expended outside the country producing the same.
All these investments of money made in Puerto Rico, at rates of interest higher than those usually paid in other countries, enjoy the protection of our government and of our laws. It seems fair that on being transmitted as hereditary property they should contribute, in a like measure as other investments of residents in this country, to the defrayal of the government’s expenditures.
If the imposition of a succession tax on the transfer of bonds and stock of foreign governments and corporations belonging to a foreign decedent nonresident of the United States was upheld in Burnet v. Brooks, supra, and if the levying of a tax on stock certificates of a domestic corporation, belonging to an Englishman who at the time of his death was living in Great Britain, was valid, according to the decision in the case of In re McCreery’s Estate supra, we fail to see *780any legal or equitable reason or any constitutional objection that would compel ns to declare invalid the collection of the inheritance tax in the case at bar. Moreover, it wonld seem to ns to be unfair to the taxpayers residing in this country, were we to hold that a nonresident alien, merely because of the fact of his residence abroad, may enjoy the privilege of investing capital in Puerto Rico and receiving interest thereon, without his heirs being compelled to pay any tax on such capital when acquiring it by inheritance.
The motion for rehearing is denied.